DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/12/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of claims 1-13 and 20 in the reply filed on 10/13/2020 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-8, 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hueting et al. (US 2001/0045578 A1) in view of Huang et al. (US 2019/0096886 A1).
Regarding claim 1, Hueting discloses a semiconductor device (Fig. 2), comprising:
a field-effect transistor (see Fig. 2);
a first metallization level (level containing BG); and
a second metallization level (level containing D and S) disposed above the first metallization level;
wherein the field-effect transistor is integrated between the first and second metallization levels.
With regards to certain features being back-end-of-line, this limitation refers to the specific manufacturing process of the component and does not sufficiently distinguish the structure of the claim from that of the prior art. 
	Hueting discloses that the source and drain are n-type (¶ 0020) but does not disclose that the field-effect transistor comprises lithium. However, it is well known in the art to form n-type sources and drains from lithium doped silicon (¶ 0037). It would have been obvious to one having ordinary skill in the art to use lithium doped silicon for the n-type source and drain regions for the benefit of lithium’s ease of availability and high dopant mobility.

	Regarding claim 7, Hueting further discloses that the field effect comprises a source region and a drain region (¶ 0042); and in the device of the combination, the drain region comprises lithium therein (see rejection of claim 1).
	Regarding claim 8, Hueting further discloses a back gate (2); wherein the field effect transistor is disposed on the back gate.
	Regarding claim 10, the back gate is disposed on a contact (BG) in the first metallization level.
Regarding claim 12, Hueting further discloses that the field effect comprises a source region and a drain region (¶ 0042); the drain region comprises lithium therein (see rejection of claim 1); and the source region and the drain region are electrically connected to one or more contacts (portions of S and D above 9 in Fig. 2) in the second metallization level (see Fig. 2).
Regarding claim 13, the source region and the drain region are electrically connected to the one or more contacts in the second metallization level by respective vias (portions of S and D within layer 9 in Fig. 2).
	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hueting et al. (US 2001/0045578 A1) in view of Huang et al. (US 2019/0096886 A1) as applied to claim 8 and further in view of Liang et al. (US 2013/0049092 A1).
	Regarding claim 9, Hueting does not discloses a dielectric layer disposed between the FET and the back gate. However, it is well known in the art to use dielectric layers between field effect transistors and back gates (see Abstract of Liang). There is a benefit in such a layer in that it reduces the likelihood of diffusion between the components. It would have been obvious to one having ordinary skill .
	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hueting et al. (US 2001/0045578 A1) in view of Huang et al. (US 2019/0096886 A1) as applied to claim 8 and further in view of Beechem, III et al. (US 2016/0172527 A1).
	Regarding claim 11, Hueting et al. do not disclose that the back gate is electrically connected to a contact in the first metallization level through a via. However, it is well known in the art to connect back gate (22 in Fig. 4A of Beechem) to contacts (24) in metallization levels through a via (23). There is a benefit to such a configuration in that the vias allow for electrical connection to the internal component of a device through external sources, which allows for protective packaging. It would have been obvious to one having ordinary skill in the art at the time of the invention to exchange the first metallization level of Hueting for a first metallization level connected to the backgate through a via as disclosed by Beechem for this benefit.
Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Afzali-Ardakani et al. (US 9,553,056 A1) in view of Huang et al. (US 2019/0096886 A1).
Regarding claim 1, Afzali-Ardakani discloses a semiconductor device (Fig. 11), comprising:
a field-effect transistor (see Fig. 11);
a first metallization level (level containing 202); and
a second metallization level (level containing 206) disposed above the first metallization level;
wherein the field-effect transistor is integrated between the first and second metallization levels.
With regards to certain features being back-end-of-line, this limitation refers to the specific manufacturing process of the component and does not sufficiently distinguish the structure of the claim from that of the prior art. 

Regarding claim 2, in the device of the combination, the field-effect transistor comprises a channel layer (24); and
the channel layer comprises the lithium therein (see discussion of claim 1, above).
Regarding claim 3, the channel layer further comprises one of amorphous silicon, polycrystalline silicon, and poly-germanium (see Fig. 11).
Regarding claim 4, in the device of the combination, the lithium would be deposited substantially uniformly in the channel layer and, therefore, would be located at a top surface of the channel layer.
Regarding claim 5, Afzali-Ardakani further discloses that the field-effect transistor may further comprises a gate dielectric layer (Col. 14, Lines 3-4) disposed on the top surface of the channel layer.
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Afzali-Ardakani et al. (US 9,553,056 A1) in view of Huang et al. (US 2019/0096886 A1)  AND GOKMEN ET AL (US 9,852,790).
	Regarding claim 20, Afzali-Ardakani discloses a semiconductor device (Fig. 11), comprising:
a field-effect transistor (see Fig. 11);
a first metallization level (level containing 202); and
a second metallization level (level containing 206) disposed above the first metallization level;

With regards to certain features being back-end-of-line, this limitation refers to the specific manufacturing process of the component and does not sufficiently distinguish the structure of the claim from that of the prior art. 
Afzali-Ardakani discloses that the channel is n-type but does not disclose that the field-effect transistor comprises lithium. However, it is well known in the art to form n-type layers from lithium doped silicon (¶ 0037 of Huang). It would have been obvious to one having ordinary skill in the art to use lithium doped silicon for the n-type channel for the benefit of lithium’s ease of availability and high dopant mobility.
Afzali-Ardakani discloses forming these field effect transistors, but does not disclose forming them in an array of RPU devices.
However, forming an array of RPU devices wherein each RPU device comprises a field effect transistor is well-known in the art (Col. 10, Lines 46 and Abstract of Gokmen). It would have been obvious to one having ordinary skill in the art at the time of the invention to form an Array of RPU devices with the FETs of the combination for the benefits espoused by Afazali-Ardakani.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A CULBERT whose telephone number is (571)272-4893.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.C/Examiner, Art Unit 2815                                                                                                                                                                                                        
/STEVEN B GAUTHIER/Examiner, Art Unit 2893